*540The evidence supports the Family Court’s determination that the father neglected the subject children by engaging in certain acts of domestic violence against the mother in their presence that impaired, or created an imminent danger of impairing, their physical, emotional, or mental conditions (see Family Ct Act § 1012 [f] [i] [B]; Matter of Andrew Y., 44 AD3d 1063, 1064 [2007]; Matter of Zachery M., 306 AD2d 348, 349 [2003]; cf. Nicholson v Scoppetta, 3 NY3d 357, 367-372 [2004]). Rivera, J.P., Dillon, Covello and McCarthy, JJ, concur.